United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                           August 9, 2006

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                 No. 05-60689
                               Summary Calendar


MANUEL ANGUIANO-ARTEAGA,

                                             Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                             Respondent.

                          --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                         (BIA No. A41 631 765)
                          --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Petitioner Manuel Anguiano-Arteaga (Anguiano) appeals (1) the

Board of Immigration Appeals’ (BIA) reversal of the immigration

judge’s grant of a waiver of inadmissibility and (2) the BIA’s

final order     of   removal    based   on    Anguiano’s    commission     of    an

aggravated felony.      Anguiano argues that his crime of indecency

with a child by exposure was not an aggravated felony.                          The

respondent     argues   that    we   lack    jurisdiction    under   8     U.S.C.

§ 1252(a)(2)(C).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       We have held that, under § 1252(a)(2)(C), jurisdiction will be

precluded when the alien is removable for committing an aggravated

felony.    See Nehme v. INS, 252 F.3d 415, 420 (5th Cir. 2001).

Anguiano’s conviction under TEX. PENAL CODE ANN. § 21.11(a)(2) is an

aggravated felony.      See United States v. Zavala-Sustaita, 214 F.3d

601, 607 (5th Cir. 2000).         Consequently, we lack jurisdiction to

consider his petition.       See § 1252(a)(2)(C); Nehme, 252 F.3d at

420.      In   addition,    we    lack       jurisdiction      over     the    BIA’s

“discretionary exercise of its power to review and reverse the IJ’s

grant of, rather than eligibility for, section 212(c) relief.” See

Delgado-Reynua    v.     Gonzales,      450    F.3d     596,     600    (5th    Cir.

2006)percent.     We therefore dismiss this portion of Anguiano’s

petition for review.

       Anguiano also argues that the BIA should have remanded the

matter to the immigration judge rather than ordering him removed.

The BIA did not exceed the scope of its authority in so doing.

See    Delgado-Reynua,     450   F.3d    at    600-601.        This    portion    of

Anguiano’s petition for review is therefore denied.

       PETITION   FOR    REVIEW    DISMISSED       IN     PART    FOR    LACK     OF

JURISDICTION; DENIED IN PART.




                                         2